Citation Nr: 1441260	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 27, 2009 for dependency and indemnity compensation (DIC) for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to June 1968.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, regional office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran died in on June [redacted], 1999.  

2.  The initial claim for entitlement to service connection for the cause of the Veteran's death was received on July 27, 2009, and service connection for the cause of death was granted in a November 2009 rating decision effective from the date of this claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 27, 2009 for dependency and indemnity compensation for the cause of the Veteran's death have not been met.  38 C.F.R. § 3.400(c)(2) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004).  Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the relevant facts are not in dispute, and the result turns on the application of the law to those facts.

Pursuant to 38 U.S.C. § 1310 (West 2002), DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. 

The Veteran served in Vietnam, where he is presumed to have been exposed to herbicides such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2013).  He died in June 1999.  The cause of his death was Non-Hodgkin's Lymphoma, which is a disease that is presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e) (2013). 

The appellant did not submit a claim for service connection for the cause of the Veteran's death within the first year following his death.  A June 1999 Report of Contact with a County Service Office reports that the Veteran had died; a VA Form 2008 Application for United States Flag for Burial Purposes; and a VA Form 21-530 Application for Burial Benefits.  Box 9 on the VA Form 21-530 asks if the applicant is claiming that the cause of death was due to service.  The "no" box was checked.  

The next communication from the appellant was a VA Form 21-534 Application for Dependency and Indemnity Compensation, which was accompanied by several other relevant documents to include the Veteran's death certificate and the marriage license for the appellant and the Veteran.  This was received on July 27, 2009.  Based on this evidence, the November 2009 rating decision granted service connection for the cause of the Veteran's death, effective from the July 27, 2009 date of receipt of the claim.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013). 

For a service-connected death after separation from service, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of the death; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2) (2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The appellant does not dispute that her initial claim for service connection for the cause of death was submitted on July 27, 2009.  However, she contends that she did not submit an earlier claim because she was informed by a County Service Officer from her county that she and her children were not eligible for any benefits, but that the Service Officer would report the Veteran's death to the RO.  The appellant has submitted a letter from the current Veterans Service Officer from the same county verifying that the appellant was provided incorrect information.  

The Court of Veterans Appeals (Court) has held that erroneous advice given by a government employee (including VA employees) cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The laws and regulations governing effective dates do not provide for any exception based on erroneous advice, and the Board is bound by these laws and regulations.  

The appellant has also pointed out that the July 1999, application for burial benefits was completed by the funeral home and she asserts they were unfamiliar with VA benefits.  The form itself shows that an agent of the funeral home signed as claimant.  The appellant; however, also signed the form.  Regardless, there is no indication on that or any other form prior to 2009, that the appellant intended to claim service connection for the cause of the Veteran's death.  There is no statutory or regulatory provision that would allow the burial benefits application to be construed as a claim for benefits based on service connection for the cause of the Veteran's death.  Cf. 38 C.F.R. § 3.152 (2014) (providing that claims for certain death benefits will be construed as claims for other death benefits; but including no provision for considering a claim for burial benefits a claim for benefits based on the cause of death).

As the appellant did not submit a claim for service connection for the cause of the Veteran's death within one year of his death, the effective date for service connection for the cause of death is the date of the receipt of the claim.  The initial claim was received on July 27, 2009, which is the current effective date, and this date is the earliest effective date that may be assigned.  38 C.F.R. § 3.400(c)(2) (2013).  

The Board has considered the application of the benefit of the doubt in this case.  However, as the disposition of this claim is based on law and not the facts of this case, the claims must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to July 27, 2009 for dependency and indemnity compensation for the cause of the Veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


